DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 51-52, 56-57, 61-62 and 66-67 are amended. Claims 51-70 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 6/22/2022, have been considered but are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US. Pub. No. 2016/0323853 A1) in view of Lee et al.  (US. Pub. No. 2016/0007247 A1), and further in view of Chu et al. (US Pat. No. 9,942,193 B1, Citation from Provisional Application No. 62/088,008). 
Regarding claim 51, Kim discloses a station (STA) (Fig. 33; STA 800) comprising: a processor (Fig. 33; processor 810); and a transceiver (Fig. 33; Transceiver 830), the processor and the transceiver configured to: 
receive, from an access point (AP), a request that the STA gather basic service set (BSS) color information of an overlapping BSS (OBSS) (See Par. [102]-[105] and Fig. 19 of Kim for a reference to the STA receiving a probe frame (Request) requesting information about the neighboring BSS (Overlapping BSS). The probe frame requests scanning the control channels of the overlapping BSS); transmit, in response to the request, a high efficiency (HE) operation element that includes the requested BSS color information of the OBSS (See Par. [98]-[99], [104]-[105] and Figs. 16 & 19 of Kim for a reference to the STA, upon receiving the other (overlapping) BSS information request message from the AP, the STA may transmit information about a neighbor BSS to the AP, including control channels and BSSID [Color] of the overlapping AP. The response is transmitted in a high-efficiency element)
Kim does not explicitly disclose receive, from the AP in a BSS that the STA is associated with, a BSS color change announcement element that includes a BSS color information field and a color switching time field and the color switching time field indicates when the AP will switch to the new BSS color; and use the new BSS color for communication with the AP after the AP switches to the new BSS color; wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS.
However, Lee discloses receive, from the AP in a BSS that the STA is associated with, a BSS color change announcement element (See Fig. 12; Channel Switch Announcement Message) that includes a BSS color information field (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the new channel number field [Channel Number Field is mapped to BSS Color Information], which indicates the new channel number of the new AP SSID/BSSID to be switched to) and a color switching time field (See Fig. 12; Channel Switch Count Field), and the color switching time field indicates when the AP will switch to the new BSS color (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the switch count field, which indicates the switch time interval between the start time of sending the channel switch announcement and the completion time of the switch [It indicates the time elapsed before switching to the new color [New Channel]]); and use the new BSS color for communication with the AP after the AP switches to the new BSS color (See Par. [108]-[109], [131] – [132] and Figs. 12 &13A of Lee for a reference to that when the switch time elapses, the channel switch count field is set to “Zero”. When the channel switch count field is set to “Zero”, the UE (STA) switches to the new channel [New BSS Color]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Kim. The motivation for combination would be improving the communication system’s performance and throughput, by minimizing the interference between APs and reducing data interruption. (Lee; Par. [15])

The combination of Kim and Lee does not explicitly disclose wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS

However, Chu discloses wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS (See Page 3 of Chu for a reference to the AP selects a new BSS color in response to the event that its associated STA reports a collided BS color event [detecting that a neighboring AP [Overlapping BSS] has the same color as its associated AP]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

 Regarding claim 52, the combination of Kim and Lee does not explicitly disclose wherein the processor and the transceiver are further configured to transmit, to the AP, an event report indicating that a BSS color collision is detected by the STA based on the same BSS color of an OBSS.
However, Chu discloses wherein the processor and the transceiver are further configured to transmit, to the AP, an event report indicating that a BSS color collision is detected by the STA based on the same BSS color of an OBSS (See Page 3 of Chu for a reference to that when the STA detects a neighboring BSS [Overlapping BSS] color is the same as its associated BSS, the STA reports the collided color event and its neighboring BSSID to its associated AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 53, the combination of Kim and Lee does not explicitly disclose wherein the event report further comprises one or more OBSS information associated with one or more neighboring BSSs detected by the STA.
However, Chu discloses wherein the event report further comprises one or more OBSS information associated with one or more neighboring BSSs detected by the STA (See Page 3 of Chu for a reference to a STA reports neighboring BSS color and neighboring BSSID to its associated AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 54, the combination of Kim and Lee does not explicitly disclose wherein the event report is sent by the STA in an unsolicited manner.
However, Chu discloses wherein the event report is sent by the STA in an unsolicited manner (See Page 3 of Chu for a reference to that once the STA detects a neighboring BSS [Overlapping BSS] color is the same as its associated BSS, the STA reports the collided color event and its neighboring BSSID to its associated AP without being requested by AP1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 55, the combination of Kim and Lee does not explicitly disclose wherein the BSS color change announcement element is received as a response to the event report.
However, Chu discloses wherein the BSS color change announcement element is received as a response to the event report (See Page 3 of Chu for a reference to that when the STA detects and reports collided BSS color event to its associated AP, the STA receives the new color from the AP [AP1]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 51.
Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth in claim 52.
Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth in claim 53.
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 54.
Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 55.

Regarding claim 61, Kim discloses an access point (AP) (Fig.33; AP 850) comprising: a processor (Fig. 33; processor 860); and a transceiver (Fig. 33; Transceiver 880), the processor and the transceiver configured to: 
transmit, to a station (STA) in a basic service set (BSS) that the STA is associated with, a request that the STA gather basic service set (BSS) color information of an overlapping BSS (OBSS) (See Par. [102]-[105] and Fig. 19 of Kim for a reference to the STA receiving a probe frame (Request) requesting information about the neighboring BSS (Overlapping BSS). The probe frame requests scanning the control channels of the overlapping BSS); receiving, from the STA, a high efficiency (HE) operation element that includes the requested BSS color information of the OBSS (See Par. [98]-[99], [104]-[105] and Figs. 16 & 19 of Kim for a reference to the STA, upon receiving the other (overlapping) BSS information request message from the AP, the STA may transmit information about a neighbor BSS to the AP, including control channels and BSSID [Color] of the overlapping AP. The response is transmitted in a high-efficiency element).

Kim does not explicitly disclose transmit, to the STA, a BSS color change announcement element that includes a BSS color information field and a color switching time field, and the color switching time field indicates when the AP will switch to the new BSS color; and use the new BSS color for communication with the AP after the AP switches to the new BSS color; wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS.
However, Lee discloses transmit, to the STA, a BSS color change announcement element (See Fig. 12; Channel Switch Announcement Message) that includes a BSS color information field (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the new channel number field [Channel Number Field is mapped to BSS Color Information], which indicates the new channel number of the new AP SSID/BSSID to be switched to) and a color switching time field (See Fig. 12; Channel Switch Count Field), and the color switching time field indicates when the AP will switch to the new BSS color (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the switch count field, which indicates the switch time interval between the start time of sending the channel switch announcement and the completion time of the switch [It indicates the time elapsed before switching to the new color [New Channel]]); and use the new BSS color for communication with the AP after the AP switches to the new BSS color (See Par. [108]-[109], [131] – [132] and Figs. 12 &13A of Lee for a reference to that when the switch time elapses, the channel switch count field is set to “Zero”. When the channel switch count field is set to “Zero”, the UE (STA) switches to the new channel [New BSS Color]).

The combination of Kim and Lee does not explicitly disclose wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS.
However, Chu discloses wherein the BSS color information field indicates a new BSS color determined based on the transmitted BSS color information of the OBSS (See Page 3 of Chu for a reference to the AP selects a new BSS color in response to the event that its associated STA reports a collided BS color event [detecting that a neighboring AP [Overlapping BSS] has the same color as its associated AP]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Lee and Kim. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth in claim 52.
Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 53.
Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth in claim 54.
Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 55.
Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth in claim 61.

Regarding claim 67, the claim is interpreted and rejected for the same reason as set forth in claim 52.
Regarding claim 68, the claim is interpreted and rejected for the same reason as set forth in claim 53.
Regarding claim 69, the claim is interpreted and rejected for the same reason as set forth in claim 54.
Regarding claim 70, the claim is interpreted and rejected for the same reason as set forth in claim 55.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pantelidou et al. (US. Pub. No. 2014/0112175 A1) discloses methods for improving the efficiency and reliability of data communication within proximate networks of wireless devices that share the same frequency resource but are not under common control.
Hyun et al. (US. Publication no. 2008/0026773 A1) discloses a system and method for determining a position based on the portable Internet, for enhancing an accuracy of a position of a mobile communication terminal. 
Won et al. (US. Publication no. 2009/0005046 A1) discloses an apparatus and method for supporting a handover from a macro Base Station (BS) to a micro BS.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413